Order filed September 13, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00626-CV
                                  ____________

                     PANUNCIO COLORADO, Appellant

                                       V.

                PHUONG LUU AND THANH TAT, Appellee


                On Appeal from the County Court at Law No 1
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-17-011359

                                    ORDER

      On August 23, 2018, we ordered the Travis County Clerk to file the clerk’s
record by September 7, 2018. The record has not been filed.

      Accordingly, we ORDER the Travis County Clerk to file the clerk’s record
by September 24, 2018. If the record is not timely filed, we will take appropriate
action.

                                 PER CURIAM